

EXHIBIT 10.8
 
FARMOUT AND PARTICIPATION AGREEMENT
 
FARMOR: INNEX California, Inc., 5240 Tennyson Parkway, Suite 224, Plano, Texas
75024.
 
FARMEE: Brasada Resources LLC, P.O. Box 2701, Bakersfield, California 93303.
 
NAME OF AREA/PROSPECT: Eel River Project incorporating the Grizzly Bluff Field
and Grizzly Bear Area, Eel River Basin, Humboldt County, California.
 
This Farmout and Participation Agreement (“Agreement”) is between Farmer and
Farmee, and shall be effective as of the date it is executed by Farmee as
provided in Section 10.
 
1.  EXHIBITS.
 
The following exhibits are attached hereto and shall be considered part of this
Agreement:
 
Exhibit A:  General Terms and Conditions which shall apply to this Agreement
unless they are in conflict with the terms and conditions provided in the body
of this Agreement.
 
Exhibit B-1:  Descriptions of lands covered by this Agreement (“Farmout Lands”).
 
Exhibit B-2:  Lease Schedule describing the oil and gas leases subject to this
Agreement.
 
Exhibit B-3: Outstanding Requests-Lease Due Diligence.
 
Exhibit C:  Operating Agreement.
 
Exhibit D: Existing Defined Prospects.
 
Exhibit E:  Letter of Intent.
 
Exhibit F:  Declaration of Farmout and Participation Agreement and Operating
Agreement.
 
2.  PHASE I.
 
2.1   PHASE I EARNING WELLS.
 
(a)  Well Specifications. Subject to rig availability, Farmee shall pay 100% of
the costs to drill and complete to the pipeline connection, if a well is
completed as a producer of oil and/or gas in paying quantities, or to drill and
abandon, if a well is not completed as a producer of oil and/or gas in paying
quantities, two wells (“Phase I Earning Wells”), strictly in compliance with the
following well specifications:
 

--------------------------------------------------------------------------------


(i)  Location: Within the Grizzly Bear Area of Mutual Interest (“Grizzly Bear
AMP), as shown on Attachment 2 to Exhibit A to the Operating Agreement, with
both wells to be at locations mutually agreed to between Farmor and Farmee.
Notwithstanding paragraph 3.2 of Exhibit A (General Terms and Conditions), or
otherwise, the “drilling unit” for any Anderson zone wells referenced in section
4 of the Settlement Agreement, General Release and Amendment to Joint Operating
Agreement among Forexco, Inc., John M. Stafford, INNEX Energy, LLC, Ammonite
Corporation and Independence Energy, LLC dated July 1, 2004 (“Settlement
Agreement”) shall be limited to said zone insofar as it is within an 800 foot
radius from such well bore completion. For any other well, the “drilling unit”
shall be 160 acres (as nearly as practical in the shape of a square) and
centered on the deepest producing zone in the well, with the well located as
nearly as practicable in the center thereof, or in the event the well is not
completed as a producer of oil and/or gas in paying quantities, 40 acres around
bottom hole.
 
(ii)  Spudding Deadline: Not applicable.
 
(iii)  Required Depths: A well to 4,500 feet (Anderson zone), and a well to
5,700 feet or deep enough to test the Lower Rio Dell 15 sand.
 
(iv)  Setting Casing/Plugging Deadline: June 30, 2006.
 
2.2   OTHER PHASE I OBLIGATIONS.
 
(a)  Environmental and Permitting Costs. Farmee shall pay 100% of the cost of
obtaining an environmental impact report and a project development permit and
any other related costs and fees (“EIR and Permit Costs”).
 
(b)  2D Seismic Costs. In the event of any purchase of 2D seismic data, Farmee
will pay 100% of the costs of acquisition and reprocessing of existing 2D
seismic data (the “2D Seismic Costs”).
 
2

--------------------------------------------------------------------------------


(c)  Lease Costs. Farmee shall pay 100% of the costs to maintain Farmor’s
existing leases, as shown on Exhibit B-2 to this Agreement, from the effective
date of this agreement, and to acquire an additional 1,000 leasehold acres in
the Eel River Basin Area of Mutual Interest (“Eel River Basin AMI”), as defined
in Article XVI.E. of the Operating Agreement, within the Grizzly Bear AMI or
other defined prospects, as shown on Exhibit D to this Agreement (collectively,
“Lease Maintenance and Acquisition Costs”). Farmee shall be entitled to recover,
from 75% of oil and gas revenues resulting from the working interest production
allocable to Farmor from the Phase I Earning Wells and any wells drilled
subsequent to the Phase I Earning Wells, 125% of the portion attributable to
Farmor’s working interest of the Lease Maintenance and Acquisition Costs, the 2D
Seismic Costs and the EIR and Permit Costs, provided that any such recoveries
that would otherwise be allocated to the recovery of the 3D Seismic Costs,
pursuant to Section 3.2(a), shall not be allocated to the recovery of the Lease
Maintenance and Acquisition Costs and the EIR and Permit Costs, but shall
instead be allocated entirely to the recovery of the 3D Seismic Costs. After
Farmee bas recovered 125% of the portion attributable to Farmor’s working
interest of the Lease Maintenance and Acquisition Costs, the 2D Seismic Costs
and the EIR and Permit Costs, Farmee shall assign to Farmer (i) an undivided 25%
of its working interest in all leases acquired by Fannies within the Grizzly
Bear AMI or (ii) an undivided 30% of its working interest in all leases acquired
by Farmee outside the Grizzly Bear AMI, pursuant to this Section 2.2(c). The
burdens on the leases included in such assignment shall be no greater than the
lessor royalties specified in such leases plus an overriding royalty interest to
Farmer on such leases equal to the Retained ORRI as defined in Section 5.3. If
the leasehold acreage is not acquired, the rights to the defined prospects
outside the Grizzly Bear AMI shall revert to Farmer, unless the failure to
acquire such acreage is the result of an event of force majeure, defined as a
condition beyond a party’s control such as, but not limited to, war, strikes,
fires, floods, acts of God, governmental restrictions, and/or any other cause
beyond the reasonable control of a party. In the event that Farmee either (i)
fails to fulfill its obligations under Section 2.1 and 2.2 or (ii) elects not to
drill or fails to drill the Phase II Earning Well as provided in Section 3.1,
Fanner shall have the right to acquire all of Farmee’s rights, title and
interests in the Farmout Lands and in all additional leasehold acres acquired by
Farmee in the Eel River Basin AMI, excluding leasehold acres, if any, assigned
to Farmee pursuant to the drillsite acreage assignment described in Section
2.3(b) (collectively, the “Farmee Acreage”), in exchange for a cash payment
equal to Farmee’s actual costs (including lease rentals and brokerage costs) of
acquiring the Farmee Acreage. If Farmer elects to acquire the Farmee Acreage on
these terms, Farmer’s obligation pertaining to any unrecovered Lease Maintenance
and Acquisition Costs, 2D Seismic Costs and EIR and Permit Costs shall be
canceled, and Farmee shall make an assignment to Farmor of the Farmee Acreage,
subject to reserving an overriding royalty interest to Farmee equal to 1% of
8/8ths in all oil, gas, casinghead gas, condensate and other hydrocarbons that
are or may be produced from any wells drilled on such acreage.
 
2.3   PHASE I ASSIGNMENTS.
 
(a)  Earned Assignment. As soon as practicable after Farmer is satisfied that
Farmee has complied with all of its obligations under this Agreement with regard
to the Phase I Earning Wells, including the well specifications provided in
Section 2.1(a), and has reached total depth in the second Phase I Earning Well,
but regardless of whether a Phase I Earning Well is completed as a producer of
oil and/or gas in paying quantities or is plugged and abandoned as a dry hole,
Farmer shall deliver to Farmee a drill site acreage assignment as described in
Section 2.3(b).
 
(b)  Drill Site Acreage Assignment. If a drill site acreage assignment is
earned, such assignment shall cover an undivided 75% of Farmer’s rights, title
and interests (excluding any overriding royalty interests held by Farmer) in the
Farmout Lands, subject to the reserved overriding royalty interest described in
Section 5, and subject to the following area and/or depth limitations:
 
(i)  Area: Limited to the “drilling units” for each Phase I Earning Well as
defined in paragraph 3.2 of Exhibit A.
 
3

--------------------------------------------------------------------------------


(ii)  Depth: Limited to the interval between the surface of the ground and the
stratigraphic equivalent of the total depth drilled in the deepest Phase I
Earning Well.
 
3.   PHASE II.
 
3.1   PHASE II EARNING WELL.
 
(a)  Farmee’s Option. If the Farmee fulfills its Phase I obligations under
Section 2, Farmee shall have the option, but not the obligation, to drill a
“Phase II Earning Well.”
 
(b)  Well Specifications. Subject to rig availability, Farmee shall pay 100% of
the costs to drill and complete to the pipeline connection, if a well is
completed as a producer of oil and/or gas in paying quantities, or to drill and
abandon, if a well is not completed as a producer of oil and/or gas in paying
quantities, the Phase II Earning Well strictly in compliance with the following
well specifications:
 
(i)  Location: Within the Grizzly Bear AMI as shown on Attachment 2 to Exhibit A
to the Operating Agreement, at a location mutually agreed to between Farmor and
Farmee. Notwithstanding paragraph 3.2 of Exhibit A (General Terms and
Conditions), or otherwise, the “drilling unit” for any Anderson zone wells
referenced in section 4 of the Settlement Agreement shall be limited to said
zone insofar as it is within an 800 foot radius from the well bore completion.
For any other well, the “drilling unit” shall be 160 acres (as nearly as
practical in the shape of a square) and centered on the deepest producing zone
in the well, with the well located as nearly as practicable in the center
thereof, or in the event the well is not completed as a producer of oil and/or
gas in paying quantities, 40 acres around bottom hole.
 
(ii)  Spudding Deadline: December 31, 2006.
 
(iii)  Required Depth: At Farmee’s sole option, either (1) 4,500 feet (Anderson
zone) or (2) 5,700 feet or deep enough to test the Lower Rio Dell 15 sand.
 
(iv)  Completion/Plugging Deadline: Not applicable.
 
3.2   OTHER PHASE II OBLIGATIONS.
 
(a)  3D Seismic Survey. Farmee shall pay 100% of the costs of permitting,
acquiring and processing one version of a 3D seismic survey covering, subject to
permit approvals, not less than 15 square miles in the Eel River Basin AMI
during 2006 (“3D Seismic Costs”). Farmee shall be responsible for 75% of all
seismic interpretation costs and any seismic reprocessing costs (“Post Seismic
Costs”), and partner shall be responsible for 25% of Post Seismic Costs. Farmee
shall be entitled to recover, from 75% of oil and gas revenues resulting from
production allocable to Farmer from the Phase II Earning Well and my wells
drilled subsequent to the Phase II Earning Well, 31.25% (125% of 25%) of the 3D
Seismic Costs. Farmee shall upon acquisition grant to Farmer a license to the 3D
seismic data set acquired by Farmee pursuant to this Section 3.2(a), and after
the point in time when Farmee has recovered 31.25% of the 3D Seismic Costs (“3D
Payout”), Farmer shall thereafter own a 25% interest in said seismic data set.
During the period prior to the 3D Payout, Farmer shall have a license to use the
3D seismic data set for the mutual benefit of the joint venture contemplated by
this Agreement, but Farmer shall have no other rights regarding such data,
including, without limitation, no right to license or sell such data to a third
party. Any sale or transfer of any of the 3D seismic data set to a third party
must be approved by both Farmor and Farmee, which approval shall not be
unreasonably withheld, and the third party shall be required to execute a
customary confidentiality, agreement. Should Farmee sell any of the 3D seismic
data prior to the 3D Payout, 25% of the proceeds from all such sales shall be
credited toward Famine’s recovery of 31.25% of the 3D Seismic Costs.
 
4

--------------------------------------------------------------------------------


3.3   PHASE II ASSIGNMENTS.
 
(a)  Earned Assignments. As soon as practicable after (i) Farmer is satisfied
that Farmee has complied with all of its obligations under this Agreement with
regard to the Phase II Earning Well, including the well specifications provided
in Section 3.1(b), and has reached total depth on the Phase II Earning Well, but
regardless of whether the Phase II Earning Well is completed as a producer of
oil and/or gas in paying quantities or is plugged and abandoned as a dry hole,
and (ii) Farmor and Farmee have received a fully processed version of the 3D
seismic survey described in Section 3.2, partner shall deliver to Farmee a drill
site acreage assignment as described in Section 3.3(b) and an additional acreage
assignment as described in Section 3.3(c).
 
(b)  Drill Site Acreage Assignment. If a drill site acreage assignment is earned
under Section 3.3(a), such assignment shall cover an undivided 75% of Farmor’s
rights, title and interests (excluding any overriding royalty interests held by
Farmer) in the Farmout Lands, subject to the reserved overriding royalty
interest described in Section 5, and subject to the following area and/or depth
limitations:
 
(i)  Area: Limited to the “drilling unit” for the Phase II Earning Well as
defined in paragraph 3.2 of Exhibit A.
 
(ii)  Depth: Limited to the interval between the surface of the ground down to
the base of the Lower Rio Dell (“LRD”) formation, defined as the equivalent of
the shale at a measured depth of 5,700 feet in the Standard Vicenus #1 well.
 
(c)  Additional Acreage Assignment. If an additional acreage assignment is
earned under Section 3.3(a), the assignment shall cover an undivided 75% of
Farmor’s rights, title and interests (excluding any overriding royalty interests
held by Partner) in the Farmout Lands not covered by the drill site acreage
assignments described in Sections 2.3(b) and 3.3(b), subject to the following
area and/or depth limitations:
 
(i)  Area: No area limitation.
 
5

--------------------------------------------------------------------------------


(ii)  Depth: Limited to the interval between the surface of the ground down to
the base of the LRD formation. If the Lower LRD formation, defined as the
section below 5,800 feet down to 6,500 feet in the Standard Vicenus #1 well, is
penetrated by the deepest of the Phase I Earning Wells and the Phase II Earning
Well, then the assignment will be for depths from the surface of the ground down
to the stratigraphic equivalent of 6,500 feet in the Standard Vicenus #1 well.
 
Said assignment shall include language to change the depth limitation of the
leases previously assigned in Sections 2.3 and 3.3(b), if applicable.
 
4.   PHASE III.
 
4.1   PHASE III EARNING WELL.
 
(a)  Farmee’s Option. If the Farmee fulfills its Phase II obligations under
Section 3, Farmee shall have the option, but not the obligation, to drill a
“Phase III Earning Well.”
 
(b)  Well Specifications. Farmee shall pay 100% of the costs to drill and
complete to the pipeline connection, if a well is completed as a producer of oil
and/or gas in paying quantities, or to drill and abandon, if a well is not
completed as a producer of oil and/or gas in paying quantities, the Phase III
Earning Well strictly in compliance with the following well specifications:
 
(i)  Location: Within the Grizzly Bear AMI as shown on Attachment 2 to Exhibit A
to the Operating Agreement, at a location proposed by Farmee.
 
(ii)  Spudding Deadline: One year following the date that Farmee is presented
with a final processed version of the 3D seismic survey described in Section
3.2(a).
 
(iii)  Required Depth: Deep enough to test the Eel River, Pullen and Bear River
formations.
 
(iv)  Completion/Plugging Deadline: Not applicable.
 
(c)  Completion Attempts in Shallower Zones. Should tests of the Eel River,
Pullen or Bear River formations prove to be unsuccessful and the Farmor and
Farmee elect to attempt to complete the well in any shallower zones, Farmor
shall make an election to participate or not participate under Article VI of the
Operating Agreement. In the event that Farmor elects to participate, it shall
pay its 25% share of the costs of drilling the well to a depth of 100 feet below
the lowest completion zone (or zone where a liner is placed for the purposes of
production). Farmor agrees to pay such costs in the form of a cash call prior to
the completion attempt(s). Farmor shall also be responsible for its 25% share of
the completion costs of the well in such shallower zones.
 
6

--------------------------------------------------------------------------------


4.2   PHASE III ASSIGNMENTS.
 
(a)  Earned Assignments. As soon as practicable after Farmer is satisfied that
Farmee has complied with all of its obligations under this Agreement with regard
to the Phase III Earning Well, including the well specifications provided in
Section 4.1(b), and has reached total depth on the Phase III Earning Well, but
regardless of whether the Phase III Earning Well is completed as a producer of
oil and/or gas in paying quantities or is plugged and abandoned as a dry hole,
Farmer shall deliver to Farmee an additional acreage assignment as described in
Section 4.2(b).
 
(b)  Additional Acreage Assignment. If an additional acreage assignment is
earned under Section 4.2(a), such assignment shall cover an undivided 75% of
Farmor’s rights, title and interests (excluding any overriding royalty interests
held by Farmer) in the Farmout Lands not covered by the acreage assignments
described in Sections 2.3(b), 3.3(b) and 3.3(c), subject to the following area
and/or depth limitations:
 
(i)  Area: No area limitation.
 
(ii)  Depth: No depth limitation.
 
Said assignment shall include language to change the depth limitation of the
leases previously assigned in Sections 2.3 and 3.3, if applicable.
 
5.   RESERVED OVERRIDING ROYALTY INTERESTS.
 
5.1  Drill Site Acreage Assignments. In each Drill Site Acreage Assignment by
Farmor, Farmer shall reserve an overriding royalty interest equal to the
following percentage of 8/8ths in all oil, gas, casinghead gas, condensate and
other hydrocarbons that are or may be produced from the appropriate Earning
Well. Such percentage shall be equal to the amount by which 25%, reduced in
proportion to the assigned interest, exceeds the sum of all royalties,
overriding royalties and other payments which burden the assigned interest at
the time the Drill Site Acreage Assignment is made.
 
5.2  Additional Acreage Assignments. In each Additional Acreage Assignment by
Farmer, Farmor shall reserve an overriding royalty interest equal to the
following percentage of 8/8ths in all oil, gas, casinghead gas, condensate and
other hydrocarbons that are or may be produced from any wells drilled on such
acreage. Such percentage shall be equal to the amount by which 21%, reduced in
proportion to the assigned interest, exceeds the sum of all royalties,
overriding royalties and other payments which burden the assigned interest at
the time the Additional Acreage Assignment is made.
 
5.3  Retained Overriding Royalty Interest. As to the leases acquired by Farmee
and the assignment of interest therein to Farmer pursuant to Section 2.2(b),
Farmer shall receive an overriding royalty interest (“Retained ORRI”) which is
equal to the following percentage of 8/8ths in all oil, gas, casinghead gas,
condensate and other hydrocarbons that are or may be produced from any wells
drilled on such acreage. Such percentage shall be equal to (a) 1% plus (b) the
product of 50% multiplied by (c) 100% less the lessor royalties specified in the
leases less 80%; provided that the Retained ORRI shall never be less than 1%. By
way of example only, the following is a calculation of the Retained ORRI,
assuming the lessor royalties specified in the leases are equal to 16.667%. The
Retained ORRI would be equal to 1% + 50% x (100%-16.667%-80%) = 2.667%. In this
example, the net revenue interest to the Farmee in the leases is 80.666%.
 
7

--------------------------------------------------------------------------------


6.   OPERATING AGREEMENT.
 
The Operating Agreement attached as Exhibit C to this Agreement shall be
executed and become effective at the time this Agreement is executed. The
Operating Agreement shall govern all operations on jointly owned Farmout Lands,
but shall be subject to this Agreement. If there is any conflict between the
Operating Agreement and this Agreement this Agreement shall govern and control.
 
7.   OTHER PROVISIONS.
 
7.1  Delay Rentals. As provided in Section 2.2(b), Farmee shall be responsible
(either by paying directly to the lessor or reimbursing Farmer) for any and all
delay rentals required to maintain in effect the lease(s) included in the
Farmout Lands until Femme; has met its obligations under Phases I, II and III.
From that point forward, Farmor shall be responsible for its working interest
share of such costs. Farmee shall not be liable to Farmor for any loss resulting
from a good faith effort to make such payments.
 
7.2  Other Operations in the Eel River Basin AMI. Except as otherwise provided
herein, Farmee and Farmer shall share the costs of all other operations in the
Eel River Basin AMI in proportion to their respective working interest shares.
Such operations include, but are not limited to, the maintenance of the
non-producing leases held by Farmor (except as provided in Section 2.2(c)), the
acquisition of any new leases or the renewal or extension of any existing leases
(except as provided in Section 2.2(c)), the drilling of any wells not otherwise
provided for herein, and the acquisition, processing, reprocessing and
interpretation of any seismic data not otherwise provided for herein.
 
7.3  Acquisitions.
 
(a)  Farmee shall use commercially reasonable efforts to effect the acquisition
of all or part of the interests held by Forexco, Inc. in the Grimly Bluff Field,
and by Vintage Petroleum in the Tompkins Hill Field.
 
(b)  Should Fannies acquire all or part of the interests held by Vintage
Petroleum in the Tompkins Hill Field or by Forexco, Inc. in the Grizzly Bluff
Field, Farmer shall have the right, but not the obligation, to participate
proportionately by paying for (i) 25% of the interest acquired by Farmee, or
(ii) 25% of Farmee’s working interest in any well drilled to exclusively test
reservoirs to which hydrocarbon reserves have not been attributed, provided that
the well is not a Fannies obligation under the terms of the acquisition
agreement(s).
 
7.4  New Leases. For all existing defined prospects generated outside the Grimly
Bear AMI, as shown on Exhibit D to this Agreement, Farmor shall be entitled to
an overriding royalty interest on new leases acquired for such prospects
calculated in accordance with the formula for the Retained ORRI described in
Section 5.3. Subsequent prospects defined or developed after the Parties execute
this Agreement shall be jointly owned as provided in this Agreement, and no
party shall be entitled to an overriding royalty interest. The working interest
for all new leases outside the Grizzly Bear AMI shall be 70% for Farmee and 30%
for Farmer.
 
8

--------------------------------------------------------------------------------


7.5  Meetings. Partner and Farmee agree to hold quarterly meetings, in person or
by conference phone or video, as appropriate, within five business days of the
first day of each calendar quarter m share data, discuss plans and issues
regarding current and the next succeeding quarter’s activities, and to propose
operations and budget requirements for the next succeeding quarter’s activities
(for example a meeting on April 1 to plan and discuss requirements for the
second and third quarter’s activities). Both parties shall provide each other
with an agenda to be addressed in the quarterly meetings a minimum of five
business days prior to the meeting. This provision does not preclude additional
meetings as necessary which may be called by providing an agenda of proposed
topics and upon five days’ notice to the other party or parties.
 
7.6  Time of the Essence. Time is of the essence in the performance of this
agreement.
 
7.7  Lease Exceptions. Farmor acknowledges that it has not been able to provide
to Farmee certain outstanding requests specified in the email memo from Kirk
Bosché to Farmer dated December 20, 2005, as shown on Exhibit B-3, requested by
Farmee to enable Farmee to satisfy itself as to the title, ownership and
validity of certain leases listed on Exhibit B-2. Farmer and Farmee agree, if
the title, ownership or validity of any such lease is subsequently determined to
be materially different than as shown on Exhibit B-2, to the detriment of
Farmee, that (i) they shall use their commercially reasonable efforts to agree
upon a mutually acceptable modification to the terms of this Agreement to
reflect the impact of any such material differences, and (ii) if Farmer and
Farmee are unable to agree upon such modification of terms, such disagreement
shall be subject to the provisions of Section 9.14 of Exhibit A to this
Agreement.
 
8.   NOTICES AND WELL INFORMATION.
 
8.1  General. All well data, information, notices and other communications to be
given hereunder shall be made in writing and shall be deemed duly given if sent
by facsimile, delivered personally with receipt acknowledged; mailed by
registered mail return receipt requested postage prepaid; or delivered by a
recognized commercial courier to the party at the address set forth below or
such other address as any party shall have designated for itself by ten (10)
days’ prior notice to the other party.
 

Farmor:
5240 Tennyson Parkway
Suite 224
Plano, Texas 75024
Telephone: 972-608-9994
Facsimile: 972-608-9996

 

Farmee:
P.O. Box 2701
Bakersfield, California 93303
Telephone: 661-587-3688
Facsimile: 661-587-3688

 
9

--------------------------------------------------------------------------------


Notice is deemed to have been duly received on the day personally delivered, on
the day after it is sent by facsimile, four (4) days after mailing by certified
or registered mail and the day after it is received from a recognized commercial
courier.
 
9.   AGREEMENTS AFFECTING FARMOUT LANDS.
 
9.1  Farmee Bound. Except as may be otherwise provided, Farmee shall be bound by
any agreement which affects the Farmout Lands, as of the effective date of
assignment to Farmee. Farmor shall not be liable for its good faith failure to
disclose the existence or effect of any such agreement to Farmee, either in this
Agreement or otherwise.
 
9.2  Other Agreements. Subject to the disclaimer of liability contained in
Section 9.1, Farmor believes (or the parties believe), in good faith, that the
only other agreements affecting any interest to be assigned to Farmee are the
oil and gas leases described in Exhibit B-2 and the following agreements:
 
(a)  Settlement Agreement, General Release and Amendment to Joint Operating
Agreement among Forexco, Inc., John M. Stafford, INNEX Energy, LLC, Ammonite
Corporation and Independence Energy, LLC dated July 1, 2004 (defined in Section
2.1(a)(i));
 
(b)  Gas Purchase Agreement among CitiGas, LLC and INNEX Energy, LLC dated July
1, 2004;
 
(c)  Assignment effective as of July 2, 2004 from INNEX Energy, LLC in favor of
Farmor; and
 
(d)  Letter of Intent dated August 23, 2005, as amended on October 20, 2005 and
November 21, 2005, between affiliates of Farmee and Farmor (“LOI”), the terms of
which are incorporated herein by this reference. A copy of the LOI is in the
possession of Farmor and Farmee. If there is any conflict between this Agreement
and the LOI, this Agreement shall govern and control.
 
9.3  Assignment of Other Agreements. At any time after Farmee is entitled to an
earned assignment as provided in this Agreement and upon request by Farmee,
Farmor shall assign to Farmee the applicable undivided interest in Farmor’s
rights, title and interests in the agreements described in Section 9.2(b) and
9.2(c) herein.
 
10.          EXECUTION.
 
Duplicate originals of this Agreement are being executed. This Agreement shall
be null and void, at Farmor’s option, if either (a) one of the duplicate
originals of this Agreement is not executed by Farmee and returned to Farmor by
January 3, 2006 or (b) Farmee fails to remit $50,000 to Farmor by January 3,
2006, representing the balance of the Project Fee owed to Farmor, as provided in
Section 1a of the LOI.
 

10

--------------------------------------------------------------------------------



Farmor, as provided in Section 1a of the LOI.
 
FARMOR  
  FARMEE                    
By:
   
By:
   

--------------------------------------------------------------------------------

Title: President    

--------------------------------------------------------------------------------

Title: Chief Financial Officer             Date: January 3, 2006       Date:
January 3, 2006  

 


11

--------------------------------------------------------------------------------

